EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 2Q 2012 2Q 2011 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2012 YTD 2011 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Second Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 77 77 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (4 ) 4 Discontinued operations, net - Net Income $ $ 4 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Second Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (2 ) 2 Discontinued operations, net - Net Income $ $ 2 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Six Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ $ 5 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Six Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 35 Libya exploration write-off $ ) Gain on sale of Colombia pipeline interest 29 Foreign tax Chemical Midstream, marketing and other Corporate Interest expense, net ) Premium on debt extinguishments ) Other ) ) Taxes ) ) Tax effect of adjustments ) 33 State income tax charge Income from continuing operations Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ 46 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 2 QTR 1 QTR 2 6 Months 6 Months Oil & Gas Chemicals Midstream, marketing and other 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 40% 42% 38% 41% 40% CORE RESULTS QTR 2 QTR 1 QTR 2 6 Months 6 Months Oil & Gas Chemicals Midstream, marketing and other 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 40% 42% 38% 41% 39% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Second Quarter Net Income (Loss) Reported Income Comparison Second First Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical 10 Midstream, marketing and other 77 ) Corporate Interest expense, net ) ) 3 Other ) ) 10 Taxes ) ) Income from continuing operations ) Discontinued operations, net (4 ) (1 ) (3 ) Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 40% 42% 2% OCCIDENTAL PETROLEUM 2012 Second Quarter Net Income (Loss) Core Results Comparison Second First Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical 10 Midstream, marketing and other 77 ) Corporate Interest expense, net ) ) 3 Other ) ) 10 Taxes ) ) Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 40% 42% 2% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Second Quarter Net Income (Loss) Reported Income Comparison Second Second Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 77 ) Corporate Interest expense, net ) ) (3 ) Other ) ) 30 Taxes ) ) Income from continuing operations ) Discontinued operations, net (4 ) (2 ) (2 ) Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 40% 38% -2% OCCIDENTAL PETROLEUM 2012 Second Quarter Net Income (Loss) Core Results Comparison Second Second Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 77 ) Corporate Interest expense, net ) ) (3 ) Other ) ) 30 Taxes ) ) Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 40% 38% -2% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months NET PRODUCTION PER DAY: United States Crude Oil (MBBL) California 88 78 87 77 Permian Midcontinent and other 23 16 20 15 Total NGL (MBBL) California 15 15 15 15 Permian 39 40 39 38 Midcontinent and other 19 16 19 12 Total 73 71 73 65 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Crude Oil (MBBL) Colombia 31 30 27 31 Natural Gas (MMCF) Bolivia 14 16 14 16 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 3 4 3 Dolphin 9 10 9 10 Oman 62 68 63 67 Qatar 74 68 73 72 Other 32 28 37 43 Total NGL (MBBL) Dolphin 9 11 9 10 Natural Gas (MMCF) Bahrain Dolphin Oman 57 49 57 50 Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months NET SALES VOLUMES PER DAY: United States Crude Oil (MBBL) NGL (MBBL) 73 71 73 65 Natural Gas (MMCF) Latin America Crude Oil (MBBL) 31 30 27 31 Natural Gas (MMCF) 14 16 14 16 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 3 4 3 Dolphin 8 10 8 10 Oman 60 66 63 69 Qatar 73 65 71 71 Other 30 23 32 36 Total NGL (MBBL) Dolphin 9 11 9 10 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months OIL & GAS: PRICES United States Crude Oil ($/BBL) NGL ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) NGL ($/BBL) Total Worldwide Crude Oil ($/BBL) NGL ($/BBL) Natural Gas ($/MCF) Second Quarter Six Months Exploration Expense United States $ 80 $ 59 $ $ 99 Latin America - Middle East / North Africa 16 3 53 47 TOTAL REPORTED $ 96 $ 62 $ $ Less - non-core impairments - - - ) TOTAL CORE $ 96 $ 62 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months Capital Expenditures ($MM) Oil & Gas California $ Permian Midcontinent and other Latin America 67 45 87 Middle East/ North Africa Exploration Chemicals 75 37 59 Midstream, marketing and other Corporate 30 10 51 23 TOTAL $ Depreciation, Depletion & Second Quarter Six Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 31 21 56 49 Middle East/ North Africa Chemicals 86 85 Midstream, marketing and other 54 44 89 Corporate 6 5 12 11 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 30-Jun-12 31-Dec-11 CAPITALIZATION Long-Term Debt (including short-term borrowings) $ $ EQUITY $ $ Total Debt To Total Capitalization 16% 13% 15
